--------------------------------------------------------------------------------

Exhibit 10.10


SUPPLEMENTAL LIMITED JOINDER


In order to induce Lender to make the Loan, the undersigned Net Worth
Guarantor(s) have agreed to enter into this Supplemental Limited Joinder in
connection with that certain Loan Agreement (the "Loan Agreement") dated
February 8, 2006, between ADRIAEN'S LANDING HOTEL, LLC, a Connecticut limited
liability company ("Borrower"), and MERRILL LYNCH CAPITAL, a Division of Merrill
Lynch Business Financial Services Inc., a Delaware corporation (collectively,
with its successors and assigns, "Lender"). (All capitalized terms not otherwise
defined herein shall have the meanings set forth in the Loan Agreement.) Each
Principal acknowledges that without this Supplemental Limited Joinder, Lender
would be unwilling to make the Loan. NOW, THEREFORE, in consideration of the
foregoing and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned hereby agree and
covenant as follows:


1.    Retained Liabilities. Except for the Retained Liabilities (defined below)
and the obligations, if any, of any Principal under any separate guaranty
provided to Lender in connection with the Loan, no Net Worth Guarantor shall be
personally liable to pay the Loan, or any other amount due, or to perform any
obligation, under the Loan Documents, and Lender agrees to look solely to all
revenue and assets of Borrower, the Project and any other collateral heretofore,
now, or hereafter pledged by any party to secure the Loan. The obligations of
each Net Worth Guarantor hereunder are separate and independent obligations and
are not secured by the grant or pledge by Borrower pursuant to the Mortgage.
This Supplemental Limited Joinder is a guaranty of full and complete payment and
performance and not of collectability. Each Net Worth Guarantor, jointly and
severally, shall be personally liable for the following (the "Retained
Liabilities"):


(a)   All losses, damages, causes of actions, suits and Expenses incurred by
Lender or any Affiliate or agent thereof as a result of (i) any failure after
the occurrence and during the continuance of any default by Borrower (without
benefit of any applicable grace or cure period) to apply any portion of the
revenue from the Project to the Loan as required per the Loan Agreement or to
customary operating expenses of the Project, (ii) fraud by any Borrower Party,
(iii) misapplication, misappropriation or conversion by any Borrower Party of
any rents, proceeds or funds deriving from (A) the Project, (B) any insurance
proceeds paid by reason of any loss, damage or destruction to the Project and
not used by Borrower for restoration or repair of the Project; and/or (C) any
awards or amounts received in connection with condemnation of all or a portion
of the Project and not used by Borrower or Operating Lessee for restoration or
repair of the Project, (iv) material misrepresentation, (v) any material waste
or abandonment of the Project, (vi) failure to keep the Project insured in
accordance with the terms of the Loan Documents to the extent of Gross Revenue
available therefore, (vii) any fees paid by Borrower or Operating Lessee to a
Principal, Net Worth Guarantor, Manager, Asset Manager, Operating Lessee or any
Affiliate after any default under the Loan Documents, (viii) any breach of the
Environmental Obligations by Borrower or any Environmental Indemnitor or any
representation or warranty contained in Article 6 of the Loan Agreement
(Environmental Matters), (ix) Borrower's hiring of employees in violation of the
Loan Documents, (x) voluntary termination of the License Agreement by Borrower
or Operating Lessee, (xi) any failure of Borrower or any Principal (or any other
holder of the liquor license or liquor permit) to fully cooperate with Lender in
the transfer of the liquor license for the Project to Lender, or its designee,
following a foreclosure or deed-in-lieu of foreclosure or in operating all bar
and other facilities requiring a liquor license during such transition period;
or (xi) any claim against Lender by any depository bank which is the holder of a
Depository Account unless such claim is solely the result of Lender's gross
negligence or willful misconduct; (xiii) the failure of Borrower to obtain the
Final C/O on or before June 30, 2006, for any reason whatsoever; or (xiv) Lender
becoming liable (by operation of law or pursuant to Lender's exercise of any
rights or remedies under the Loan Documents or otherwise) for any of Borrower's
liabilities under the Tax Assessment Fixing Agreement first arising prior to the
date on which Lender (or its nominee) takes title to the Project whether by
foreclosure of the Mortgage, deed-in-lieu thereof or otherwise.


--------------------------------------------------------------------------------



(b)   Repayment of the Loan, the Exit Fee, all costs and expenses of Lender, and
all other payment obligations of Borrower under the Loan Documents in the event
of (i) any breach by Borrower of any of the following covenants of the Loan
Agreement in (A) Section 4.2(b) (transfers and change of control), (B) Section
4.2(l) (no additional debt or encumbrances), (C) Section 4.2(m) (organizational
documents), (D) Section 4.2(n) (single purpose entity), or (E) Section 4.2(u)
(depository accounts and credit card issuers), or (F) Section 4.2(cc)
(revocation of the temporary c/o), or (ii) the filing by Borrower or Operating
Lessee or any Net Worth Guarantor or any Principal, or the filing against
Borrower or Operating Lessee or any Net Worth Guarantor or any Principal by any
Principal or any Net Worth Guarantor or any Affiliate of any Principal or any
Net Worth Guarantor, of any proceeding for relief under any federal or state
bankruptcy, insolvency or receivership laws or any assignment for the benefit of
creditors made by Borrower or Operating Lessee.


(c)   Satisfaction of the obligations of Net Worth Guarantors under the Net
Worth Guaranty of even date herewith in favor of Lender.


The liability of each Net Worth Guarantor shall be direct and immediate as a
primary and not a secondary obligation or liability, and is not conditional or
contingent upon the pursuit of any remedies against Borrower, or any other Net
Worth Guarantor or any other person, or against any collateral or liens held by
Lender.


The foregoing shall in no way limit or impair the enforcement against the
Borrower, Project or any other collateral security granted by the Loan Documents
of any of the Lender's rights and remedies pursuant to the Loan Documents.


"Borrower Party" means, collectively, Borrower, Operating Lessee, Manager, Asset
Manager, Principal, Net Worth Guarantors and each of their agents and
Affiliates.


2.    Waivers.  To the fullest extent permitted by applicable law, each Net
Worth Guarantor waives all rights and defenses of sureties, guarantors,
accommodation parties and/or co-makers and agrees that its obligations under
this Joinder shall be direct, primary, absolute and unconditional and that its
obligations under this Joinder shall be unaffected by any of such rights or
defenses, including,



 
(a)
Any rights which it may have to require that (1) Lender first proceed against
Borrower, any other Net Worth Guarantor or any other person or entity with
respect to the Retained Liabilities or (2) Lender first proceed against any
collateral held by Lender or (3) any party to be joined in any proceeding to
enforce the Retained Liabilities;




 
(b)
The incapacity, lack of authority, death or disability of Borrower, any Net
Worth Guarantor or any other person or entity;




 
(c)
The failure of Lender to commence an action against Borrower or any other person
or entity or to proceed against or exhaust any security held by Lender at any
time or to pursue any other remedy whatsoever at any time;




 
(d)
Any duty on the part of Lender to disclose to any Net Worth Guarantor any facts
it may now or hereafter know regarding Borrower regardless of whether Lender has
reason to believe that any such facts materially increase the risk beyond that
which any Net Worth Guarantor intends to assume or has reason to believe that
such facts are unknown to any Net Worth Guarantor, each Net Worth Guarantor
acknowledging that it is fully responsible for being and keeping informed of the
financial condition and affairs of Borrower;


-2-

--------------------------------------------------------------------------------




 
(e)
Lack of notice of default, demand of performance or notice of acceleration to
Borrower, any other person or entity with respect to the Loan or the Retained
Liabilities;




 
(f)
The consideration for this Supplemental Limited Joinder;




 
(g)
Any acts or omissions of Lender which vary, increase or decrease the risk on any
Net Worth Guarantor;




 
(h)
Any statute of limitations affecting the liability of any Net Worth Guarantor
hereunder, the liability of Borrower or any guarantor under the Loan Documents,
or the enforcement hereof, to the extent permitted by law;




 
(i)
The application by Borrower of the proceeds of the Loan for purposes other than
the purposes represented by Borrower to Lender or intended or understood by
Lender or any Net Worth Guarantor;




 
(j)
An election of remedies by Lender, including any election to proceed against any
collateral by judicial or non-judicial foreclosure, whether real property or
personal property, or by deed in lieu thereof, and whether or not every aspect
of any foreclosure sale is commercially reasonable, and whether or not any such
election of remedies destroys or otherwise impairs the subrogation rights of any
Net Worth Guarantor or the rights of any Net Worth Guarantor to proceed against
Borrower or any guarantor for reimbursement, or both;




 
(k)
Any statute or rule of law which provides that the obligation of a surety must
be neither larger in amount nor in any other aspects more burdensome than that
of a Net Worth Guarantor;




 
(1)
Any rights to enforce any remedy which Lender may have against Borrower, any
rights to participate in any security for the Loan and any rights of indemnity,
reimbursement, contribution or subrogation which any Net Worth Guarantor may
have against Borrower or any other Net Worth Guarantor or Person;




 
(m)
Lender's election, in any proceeding instituted under the Federal Bankruptcy
Code, of the application of Section 1111 (b)(2) of the Federal Bankruptcy Code
or any successor statute; and




 
(n)
Any borrowing or any grant of a security interest under Section 364 of the
Federal Bankruptcy Code.

 
-3-

--------------------------------------------------------------------------------


 
3.    Consents and Releases.  Each Net Worth Guarantor hereby consents and
agrees that Lender may at any time, and from time to time, without notice to or
further consent from any Net Worth Guarantor and either with or without
consideration do any one or more of the following, all without affecting the
agreements contained herein or the liability of any Net Worth Guarantor for the
Retained Liabilities: (a) surrender without substitution any property or other
collateral of any kind or nature whatsoever held by it, or by any person, firm
or corporation on its behalf or for its account, securing the Loan or the
Retained Liabilities; (b) modify the terms of any document evidencing, securing
or setting forth the terms of the Loan; (c) grant releases, compromises and
indulgences with respect to the Loan or the Retained Liabilities or any persons
or entities now or hereafter liable thereon; or (d) take or fail to take any
action of any type whatsoever with respect to the Loan or the Retained
Liabilities; (e) release any Net Worth Guarantor hereunder; or (f) enforce this
Supplemental Limited Joinder in separate actions against one or more of the Net
Worth Guarantors, or by an action against some or all of the Net Worth
Guarantors, or any combination of the foregoing. To the maximum extent permitted
by law, each Net Worth Guarantor knowingly, voluntarily and intentionally agrees
to be bound by the provisions of Article 3 of the Loan Agreement (solely with
respect to providing financial information with respect to themselves), Section
4.2(m) of the Loan Agreement and Article 11 of the Loan Agreement, including,
without limitation, the waiver of the right to a trial by jury in Section 11.2,
and the consents to jurisdiction and the governing law of Illinois set forth in
Sections 11.3, and 11.4, respectively.


4.    Successors and Assigns.  Subject to the restrictions on transfer and
assignment contained in Section 4.2(b) of the Loan Agreement, this Supplemental
Limited Joinder shall be binding on Hersha Hospitality Limited Partnership and
Mystic Hotel Investors, LLC, as applicable, and their respective heirs,
successors and permitted assigns.


5.    Enforcement.  Lender's right to enforce this Supplemental Limited Joinder
against Net Worth Guarantors shall be subject to the terms and conditions
relating to enforcement set forth in Section 4.4(b) of the Loan Agreement.

-4-

--------------------------------------------------------------------------------


 
Executed as of February _____, 2006
     
NET WORTH GUARANTORS:
     
HERSHA HOSPITALITY LIMITED
 
PARTNERSHIP, a Virginia limited partnership
     
By:
/s/ Ashish R. Parikh
 
Name:
Ashish R. Parikh
 
Address:
             
Tax ID #:
25-1811499
                   
MYSTIC HOTEL INVESTORS, LLC, a Delaware
limited liability company
       
By:
          
Name:
       
Address:
             
Tax ID #:
   

 
Signature Page to Supplemental Limited Joinder

--------------------------------------------------------------------------------



Executed as of February _____, 2006
     
NET WORTH GUARANTORS:
     
HERSHA HOSPITALITY LIMITED
 
PARTNERSHIP, a Virginia limited partnership
     
By:
         
Name:
       
Address:
             
Tax ID #:
                     
MYSTIC HOTEL INVESTORS, LLC, a Delaware
limited liability company
       
By:
/s/ Glenn A. Jette
 
Name:
Glenn A. Jette
 
Address:
914 Hartford Turnpike
   
Waterford, CT 06385
 
Tax ID #:
06-1547126
 



Signature Page to Supplemental Limited Joinder

--------------------------------------------------------------------------------